Citation Nr: 1104014	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to November 
1957, followed by periods of active duty for training as a 
reservist until January 1962.  See DD Form 214; Discharge 
Document, January 1962.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) located in Waco, Texas 
that denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.

The Veteran testified at a March 2010 Travel Board hearing before 
the undersigned acting Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran served on active duty in the Army from February 1956 
to November 1957, followed by periods of active duty for training 
until January 1962.  He asserts that he incurred bilateral 
hearing loss disability and tinnitus as a result of in-service 
acoustic trauma, and that he has experienced continuity of 
symptomatology since service.  Specifically, he testified at the 
Board hearing that he was exposed to acoustic trauma from firing 
howitzers (105 mm) and from grenade explosions (throwing them 
over a wall) while training during his period of regular active 
duty, and that he was exposed to mortar fire during his periods 
of active duty for training as a reservist.  

The Board notes that the RO requested the Veteran's service 
records (relating to his period of regular active duty from 1956 
to 1957) from the National Personnel records Center (NPRC), and a 
response from NPRC reflects that the Veteran's records are fire-
related.  In that regard, the Board notes that none of the 
Veteran's service treatment records have been associated with the 
claims file.  The Board acknowledges that, based thereon, in 
September 2005, the RO sent the Veteran a notice explaining such 
and requesting that the Veteran complete and return NA Forms 
13055 (Request for Information Needed to Reconstruct Medical 
Data) and 13075 (Questionnaire About Military Service) to assist 
the RO in obtaining copies of his service treatment records.  In 
January 2006, the Veteran returned a completed NA Form 13055 
reflecting his unit information from his period of regular active 
service.  The Veteran also noted on the NA Form 13055 that he 
served in the reserves from November 1957 to January 1962.  The 
RO subsequently sent a January 2006 letter to the Veteran 
explaining that requests were made directly to the Veteran's 
"service department" for copies of his medical records, but the 
Board notes that no actual copy of such request has been 
associated with the claims file, and it is particularly unclear 
whether the RO ever requested copies of the Veteran's reservist 
treatment records (as NPRC only noted specifically that the 
Veteran's service treatment records from his regular period of 
active service from 1956 to 1957 were fire-related).  VA has a 
duty to assist the Veteran and "to make efforts to obtain the 
claimant's service medical records, if relevant to the claim."  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(3) 
(2009).  The Board notes that VA has a heightened duty to assist 
veterans in cases where service medical records are presumed 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
see also 38 C.F.R. 3.159(c)(2) and (e) (duty to notify of 
unavailability of records).  Based thereon, the Board finds that 
a remand is necessary so that the RO can send written requests to 
the Veteran's service departments and to all other appropriate 
sources for copies of the Veteran's service treatment records 
from his regular active duty as well as his reservist records, 
and associate any available records with the claims file.

In addition, the Board acknowledges that the Veteran was provided 
with a VA examination in December 2005, and that the examiner 
recorded diagnoses of hearing loss and tinnitus, but opined that 
it was not at least as likely as not that either was related to 
service.  The Board notes, however, that while the Veteran has 
reported continuity of hearing loss and tinnitus symptomatology 
since service, the VA examiner only noted a history of hearing 
loss symptoms dating back 10-15 years, and it is unclear whether 
this was in error (it was, however, noted that the Veteran 
reported tinnitus symptoms dating back to "the 1950s.")  Also, 
it is unclear whether the claims file was available for the 
examiner's review (as the examiner's report reflects on the one 
hand that it was reviewed but later reflects that it was not 
reviewed).  Also, the Board acknowledges that the Veteran and his 
representative asserted at the Board hearing that the VA 
examination was inadequate for several other reasons.  Also, 
there is no mention at all in the VA examination report of the 
Veteran's reported history of ear surgery prior to service or his 
reported history of post-service vertigo.  In light of the above, 
the Board finds that a remand is necessary so that the Veteran 
can be afforded a new VA examination before a decision can be 
made with regard to the Veteran's claims.  See Barr v. Nicholson, 
21 Vet. App. 303 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Make another attempt to secure all of the 
Veteran's service treatment records relating 
to his regular period of active service from 
February 1956 to November 1957, and relating 
to his reservist period of service sometime 
between November 1957 and January 1962 from 
the appropriate service departments, the U.S. 
Army Human Resources Command located in St. 
Louis, Missouri, and from all other 
appropriate sources.  Copies of all requests 
for these records should be associated with 
the claims file.  If any of these records are 
unavailable, this should be specifically 
noted in writing in the claims file.

2.  After the above development has been 
completed, schedule the Veteran for a new VA 
audiological examination with a different VA 
examiner than the one who performed the 
December 2005 VA examination to determine the 
extent and etiology of his claimed hearing 
loss and tinnitus.  All necessary testing 
should be carried out in conjunction with 
this examination, the results of which should 
be reported in detail.  The examiner should 
also elicit a complete history, the pertinent 
details of which should be included in the 
examination report.

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should indicate whether the Veteran 
has (a) hearing loss, and (b) tinnitus, for 
VA compensation purposes.

If so, the examiner should provide an opinion 
as to whether it is "more likely than not" 
(i.e., probability greater than 50 percent), 
"at least as likely as not" (i.e., 
probability of 50 percent), or "less likely 
than not" (i.e., probability less than 50 
percent) that the Veteran's hearing loss or 
tinnitus had its onset in service or is 
otherwise related to his active service, 
including both his regular period of active 
service in the Army from February 1956 to 
November 1957, as well as his subsequent 
service as a reservist until January 1962.

The examiner should be advised that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The complete rationale for all opinions 
expressed should be supported by a discussion 
of the relevant evidence of record.  Please 
ask the examiner to note that the claims file 
has been reviewed in its entirety.

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.   If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto, after which the 
claim should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



